

113 HR 3780 IH: Ocean Energy Safety and Technology Improvement Act of 2013
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3780IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Holt (for himself, Mr. DeFazio, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Outer Continental Shelf Lands Act to authorize the Secretary of the Interior to establish an Ocean Energy Safety Institute, to promote the use of best available and safest offshore drilling technologies, and for other purposes.1.Short titleThis Act may be cited as the Ocean Energy Safety and Technology Improvement Act of 2013.2.Priority in permitting for new safety-enhancing technologies(a)Exploration plans and permitsSection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following:(g)In considering exploration plans and applications for permits and other authorizations required under this section, the Secretary may give priority to reviewing and processing plans and applications that use, develop, or demonstrate new safety-enhancing technologies..(b)Development and production plans and permitsSection 25 of such Act (43 U.S.C. 1351) is amended by adding at the end the following:(m)In considering exploration plans and applications for permits and other authorizations required under this section, the Secretary may give priority to reviewing and processing plans and applications that use, develop, or demonstrate new safety-enhancing technologies..3.Establishment of a small business programThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:31.Establishment of small business program(a)In generalThe Secretary shall establish a small business innovation research program or small business technology transfer program, or both, in accordance with this section to broaden participation by smaller industry participants in the development of safer technologies for offshore oil and gas exploration and development.(b)DefinitionsIn this section each of the terms small business innovation research program and small business technology transfer program has the meaning given such term in section 9(e) of the Small Business Act (15 U.S.C. 638(e)), as in effect on the date of the enactment of the Ocean Energy Safety and Technology Improvement Act of 2013..4.Ocean Energy Safety Institute(a)In generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is further amended by adding at the end the following:32.Ocean energy safety institute(a)Establishment(1)In generalThe Secretary shall establish an independent Ocean Energy Safety Institute (in this section referred to as the Institute) to enhance safe and responsible operations across the offshore oil and gas industry.(2)FormThe Secretary may establish the Institute as—(A)a federally funded research and development center through an agreement in accordance with Federal Acquisition Regulation 35.017–1; or(B)a university-affiliated research center managed by an institution of higher education.(3)CollaborationThe Secretary shall ensure that the Institute is a collaborative initiative involving government, academia, and scientific experts.(b)FunctionsThe Institute shall—(1)develop a program of research, technical assistance, and education that serves as a center of expertise in oil and gas exploration, development, and production technology;(2)provide a forum for dialogue, shared learning, and cooperative research among academia, government, industry, and other nongovernmental organizations, in offshore energy-related technologies and activities that ensure safe and environmentally responsible offshore oil and gas exploration, development, and production operations;(3)serve as a technical center that captures and preserves knowledge and experience to improve such operations;(4)provide recommendations and technical assistance to the Secretary related to the determination of best available and safest technology and environmentally sound offshore oil and gas development practices;(5)evaluate design, test protocols, and test results on behalf of the Secretary to certify new best available and safest technologies for such operations that have health, safety, or environment ramifications;(6)facilitate training of Federal workers on identification and verification of best available and safest technology, and implementation of operational improvements, in the areas of offshore drilling safety and environmental protection, blowout containment, and oil spill response;(7)develop and maintain a domestic and international equipment failure reporting system and database of critical offshore oil and gas operations equipment failures related to well control;(8)provide recommendations and technical assistance related to geological and geophysical sciences relevant to understanding the technical challenges of offshore oil and gas operations; and(9)provide knowledgeable independent assessments concerning technology maturity, suitability, and cost.(c)Funding(1)FeeThe Secretary shall issue regulations to establish an annual nonproducing lease fee with respect to areas of the outer Continental Shelf that are subject to a lease under this Act for production of oil or natural gas under which production is not occurring.(2)ApplicationSuch fee shall apply with respect to land that is subject to such a lease that is in effect on the date final regulations are promulgated under this subsection or that is issued thereafter.(3)AmountThe amount of the fee shall be $1 for each acre of such land from which oil or natural gas is produced for less than 90 days in a calendar year.(4)Assessment and collectionThe Secretary shall assess and collect the fee established under this subsection.(5)UseAmounts received by the United States as the fee under this subsection may be used by the Secretary for operations of the Institute.(6)Preventing evasionThe Secretary may include in the regulations provisions to prevent evasion of the fee.(d)Reporting and meetingsThe Institute shall provide a report to the Secretary on all Institute activities on a quarterly basis, and conduct an in-person meeting with the Secretary or the Secretary’s designees at least once each year.. (b)Deadline for fee regulationsThe Secretary of the Interior shall issue regulations establishing the fee under the amendment made by subsection (a) within 180 days after the date of enactment of this Act.